— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 4, 1975, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. During defendant’s first trial, the prosecutor sought a one-day continuance in order to produce a witness material to the People’s case. The Trial Judge refused the request and forced the People to rest without benefit of the witness’ testimony. The defense was then called upon to present its case. However, the defendant also desired to have the testimony of the subject witness and ultimately defense counsel told the Judge that since he had offered the alternative of a mistrial, “we would ask your Honor to declare a mistrial.” The court thereupon declared a mistrial. Subsequently defendant was retried and convicted. He now contends that the second prosecution violated his constitutional protection against double jeopardy. We disapprove of the Trial Judge’s refusal to grant a continuance under the circumstances of this case. However, we do not find that defendant has been subjected to double jeopardy since he consented to and even requested the mistrial (cf. People v Michael, 48 NY2d 1). We have examined defendant’s other contentions and find them to be without merit. Damiani, J. P., Mangano, Gibbons and Gulotta, JJ., concur.